Citation Nr: 1215182	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO.  10-16 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a compression fracture at T9 with osteoporosis.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for left ear hearing loss. 

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for lumbar disc disease with a herniated disc. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to January 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for the above claims of service connection.

The Veteran was afforded a Video Conference Hearing before the undersigned Veterans Law Judge in January 2012.  A written transcript of this hearing was prepared and incorporated into the evidence of record.

The issues of entitlement to service connection for right ear hearing loss and lumbar disc disease with a herniated disc are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During the January 2012 hearing, the Veteran indicated his desire to withdraw his appeal seeking service connection for a compression fracture at T9 with osteoporosis.  The Board received such request prior to the promulgation of a decision.


2.  The evidence demonstrates that the Veteran's currently diagnosed left ear hearing loss is related to his active service.

3.  The evidence demonstrates that the Veteran's currently diagnosed tinnitus is related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of service connection for a compression fracture at T9 with osteoporosis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria for a grant of service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011);  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).

3.  The criteria for a grant of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011);  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In January 2012, the Veteran testified during a Video Conference Hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  The Veteran stated that he wished to withdraw the issue of entitlement to service connection for a compression fracture at T9 with osteoporosis.  Because this statement was later reduced to writing and incorporated into the record in the form of a written transcript, the transcript of that hearing has been accepted as the Veteran's withdrawal of the Substantive Appeal as to this issue.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  The appellant has withdrawn the appeal of the issue of entitlement to service connection for a compression fracture at T9 with osteoporosis and, hence, there remain no allegations of errors of fact or law for appellate consideration regarding this issue.  As such, the Board does not have jurisdiction to review the appeal of the issue of entitlement to service connection for a compression fracture at T9 with osteoporosis and it is dismissed.

II. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In light of the favorable disposition, a discussion as to whether VA's duties to notify and assist the appellant have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

III. Service Connection

Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  If a chronic disorder such as an organic disease of the nervous system is manifest to a compensable degree within one year after separation from service, the disorder may be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

Under 38 C.F.R. § 3.385, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. §§ 1110; C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

The Veteran seeks entitlement to service connection for left ear hearing loss and tinnitus.  The Veteran contends that his current left ear hearing loss and tinnitus are due to his active service.  Specifically, he contends that he was exposed to loud noises from aircrafts and fuel pumps.  Furthermore, the Veteran contends that hearing protection was sometimes, but rarely used.  

The Veteran's January 1970 separation examination documented a hearing screening, which included a Whisper Voice test.  The Veteran scored a 15/15 on the hearing test, which was considered normal.  However, the Board notes that the whisper voice test is a less precise indicator of hearing loss than audiometric testing.  The Veteran's service treatment records are negative for any complaints or clinical findings of hearing loss.  

The Board observes that the Veteran is competent to state that he experienced noise exposure in service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran's DD 214 noted that the Veteran's occupation was pumping pipeline.  Accordingly, the Board concludes that it is likely that the Veteran was exposed to acoustic trauma from working on fuel pumps while on active duty. 

The Veteran has a current disability of hearing loss in his left ear pursuant to 38 C.F.R. § 3.385.  This is demonstrated in the July 2009 VA examination.  The VA examination demonstrated auditory thresholds over 26 decibels in the 1000, 3000, and 4000 Hz frequencies in the left ear.  The remaining question, therefore, is whether there is medical evidence of a nexus or relationship between the current disability and the in-service disease or injury.

The Veteran was afforded a VA audiological examination in July 2009.  The examiner noted the Veteran's in-service audiological testing results, and stated that the Whispered Speech Test was known to be unreliable because it was insensitive to high frequency loss.  The Veteran reported military noise exposure, such as aircraft and fuel pumps, during which hearing protection was sometimes used (rarely).  He denied occupational and recreational noise exposure.   Furthermore, the Veteran complained of bilateral, constant tinnitus.  The examiner diagnosed the Veteran with bilateral constant tinnitus and bilateral sensorineural hearing loss.  The examiner stated that hearing test results dated January 7, 1970 were reported as 15/15 bilaterally on the Whispered Speech Test.  However, this test was known to be unreliable because it was insensitive to high frequency loss.  Therefore, the examiner concluded that it could not be determined if the Veteran's current hearing loss and tinnitus began during military service, without resorting to mere speculation.   

The Veteran also submitted a January 2012 letter from his private treating physician.  The doctor stated that he examined the Veteran on two separate occasions.  He stated that the Veteran went into his office in 2008 with complaints of hearing loss and tinnitus bilaterally.  Additionally, he noted that the Veteran received an audiogram at that time showing mild to moderate sensorineural hearing loss.  The doctor noted that he saw the Veteran again in January 2012 with the same complaints.  A repeat audiogram was performed that showed a stable sensorineural hearing loss.  Additionally, it was noted that the Veteran was still plagued by the same tinnitus at the recent visit.  The doctor stated that he reviewed the Veteran's service treatment records.  Furthermore, he stated that he noticed that an initial audiogram showed normal hearing levels.  A second audiogram performed during active duty showed a decrease in hearing of 10 to 15 decibels throughout all frequencies.  The doctor stated that the Veteran reported loud noise exposure during service with the military, and stated that to the best of his medical opinion, the facts presented to him from the service treatment records, a history, and physical, there was a high likelihood that the Veteran's hearing loss and tinnitus were secondary to his military service.  

Additionally, the Veteran was afforded a Video Conference Hearing in January 2012.  The Veteran reported loud noises from his time on the flight deck, when he assisted air operations.  Additionally, he reported noticing a problem with his hearing at that point, when having to speak louder and louder when having conversations with other shipmates.  

After a careful review of the evidence, the Board finds that the Veteran's in-service noise exposure, post-service records, pertinent lay evidence, and, in particular, the positive nexus opinion provided by his private treating physician, demonstrate that his currently diagnosed left ear hearing loss and tinnitus are related to his period of military service.

The Board recognizes that the Veteran was not diagnosed with hearing loss or tinnitus in service and that, on his separation examination, the puretone tested was considered normal.  However, as noted above, the absence of documented hearing loss while in service is not fatal to a hearing loss claim provided that the Veteran submits evidence of a current disability that is causally related to service.  See Ledford, 3 Vet. App. at 89 (1992); Hensley, 5 Vet. App. at 159-160 (1993). 

In the present case, the Veteran was afforded a VA examination in July 2009 to determine the nature and etiology of his left ear hearing loss and tinnitus.  The Board finds that the VA examiner's opinion stating that he could not speculate as to the etiology of the Veteran's hearing loss and tinnitus, is not dispositive.  Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the Board should ensure that any such finding is well supported by the facts and data and reflects that the examiner has considered 'all procurable and assembled data,' by obtaining all tests and records that might reasonably illuminate the medical analysis).  Therefore, the Board finds that the VA opinion is not adequate for rating purposes.

Additionally, the record contains a January 2012 positive nexus opinion pertaining to the Veteran's left ear hearing loss and tinnitus from a private treating physician.  Specifically, the doctor noted that based on the facts presented to him from the service treatment records, a history, and physical, there was a high likelihood that the Veteran's hearing loss and tinnitus were secondary to his military service

For the foregoing reasons, the Board concludes that the balance of positive and negative evidence is at the very least in relative equipoise with respect to the Veteran's left ear hearing loss and tinnitus claims.  He is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  Indeed, where the evidence supports a claim or is in relative equipoise, the appellant prevails.  38 U.S.C.A. 5107 (b); Gilbert, 1 Vet. App. at 53.  Accordingly, the Board finds that service connection for left ear hearing loss and tinnitus are warranted. 


ORDER

Entitlement to service connection for a compression fracture at T9 with osteoporosis is dismissed.

Entitlement to service connection for left ear hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claims of service connection for right ear hearing loss and lumber disc disease with a herniated disc.

A. Right Ear Hearing Loss

The Veteran was afforded a VA examination in July 2009.  The VA examination included audiometric testing of the right ear, which revealed the following results, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
25
35
35

In addition, the Veteran's speech recognition was 98 percent in the right ear.

Under VA law and regulations, a valid claim of service connection does not exist absent evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  While the Veteran has reported that he has right ear hearing loss, audiological testing has failed to show hearing impairment by VA standards.  See 38 C.F.R. § 3.385.  In other words, there is no evidence of right ear hearing disability in this case because audiological testing has not demonstrated that 1) the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or 2) the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or 3) speech recognition scores using the Maryland CNC Test are less than 94 percent.  As such, there is no right ear hearing disability for which service connection may be granted.  

However, the Veteran submitted May 2008 and September 2008 private audiological testing graph results that appear to show hearing loss in that right, which were performed prior to the date of claim.  It is unclear to the Board whether the Veteran was diagnosed with current right ear hearing loss during the pendency of the appeal.  Without further clarification, the Board is without medical expertise to determine if the Veteran has current right ear hearing loss. Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, another VA examination should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

B. Lumbar Disc Disease

The Veteran's service treatment records show that he was treated for low back pain in April 1968.   However, the Veteran's January 1970 separation examination is void of any complaint or diagnosis of a back condition. 

The Veteran was afforded a Video Conference Hearing in January 2012.  The Veteran testified that he hurt his back while working as a damage control petty officer on a field day.  The Veteran reported that this job included clean up, burying things, and moving things around.  Additionally, as part of his job, the Veteran stated that he had to carry 40 to 70 pound fire extinguishers.  He reported that on the flight decks, he would have to refuel the airplanes, and retrieve and pull hoses to perform this task.  The Veteran stated that he had back pain for two weeks when reporting to sick call for a consultation, and that he continued to complain of back pain while on the sea.  Furthermore, he stated that his back did not get better while in-service, and he continued to have problems from that time on. 

The Veteran was afforded a VA examination in July 2009.  The examiner diagnosed the Veteran with lumbar degenerative disc disease with herniated disc.  The examiner stated that the Veteran's current complaints of low back pain were less likely than not related to military service.  Additionally, the examiner noted that a thorough review of the service medical record indicated treatment for low back pain on May 22, 1967 and May 26, 1967.  This was felt to be a strain or sprain that were self-limiting.   Additionally, there was evidence of another visit for low back pain on April 10, 1968 (approximately one year later).  No objective findings were found on exam, and the Veteran was to return as needed.  However, no follow up visit was found.  Additionally, the examiner noted that the separation physical showed no back abnormalities and a medical self assessment in April 1968 indicated a self-assessment of "good health".  Furthermore, the examiner noted that there were no private physician/medical records indicating chronicity after separating from service until approximately 2003.  The examiner concluded that the Veteran's back pain was less likely than not related to military service or his complaints while in service based on lack of chronicity while on active duty and lack of chronic care evidence post-separation.  The only private records found show a gap of little over 30 years between separation from service and treatment in the private sector. The Veteran's current complaints of back pain were more likely due to aging, attrition, and osteoporosis.  

However, the examiner did not acknowledge or discuss the Veteran's lay statements discussing his continuity of symptomatolgy and treatment for his back condition since discharge from service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Additionally, as noted in Buchanan v. Nicholson, the Board cannot determine that the Veteran's lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  451 F.3d 1331 (2006). 

As such, the Board is without medical expertise to determine if any of the Veteran's current back disabilities are related to service. Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, another VA examination should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the report, the VA examiner must acknowledge and discuss the Veteran's lay statements, to include reports of a continuity of back pain since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Additionally, a remand is necessary to obtain any outstanding private treatment records.  At the January 2012 hearing, the Veteran reported receiving consistent treatment for back condition, including chiropractic care.  However, it is unclear to the Board if there are any outstanding private medical records pertaining to the Veteran's back condition.  In light of the Veteran's statements, VA is on notice that private medical records may exist that are relevant to his claim for service connection for a back condition.  Accordingly, the Board finds that, on remand, efforts should be made to obtain any outstanding medical treatment records.   See 38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, the Veteran should be contacted to provide any additional treatment records in his possession or authorize VA to obtain those records on his behalf. 

Accordingly, the case is REMANDED for the following action:

1) The AMC/RO should contact the Veteran and request that he provide a completed release form (VA Form 21- 4142) authorizing VA to request copies of any treatment records from any private medical providers, to include chiropractors, who have treated him for his claimed back conditions.  

After the Veteran has signed the appropriate releases, those records not already associated with the claims file, should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2) After the foregoing, the AMC/RO should schedule the Veteran for an appropriate examination to determine the nature and etiology of any current back disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted. 

The examiner is requested to provide an opinion as to the diagnosis, date of onset, and etiology of the Veteran's back conditions.  

The examiner should provide an opinion as to whether it is at least as likely as not that any current back disability, to include lumbar disc disease with a herniated disc, had its onset during active service or is related to any in-service disease, event, or injury.  

The examiner should review and discuss the Veteran's service treatment records, to include the April 1968 records noting a back injury and pain; private treatment records; the July 2009 VA examination report; the January 2012 hearing transcript; and any other relevant information.  Furthermore, the examiner should also discuss the Veteran's lay statements regarding chronicity of symptomatology when discussing the offered opinion.

The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.
  
3) The AMC/RO should arrange for the Veteran to undergo a VA audiological examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination. 

Audiological testing should be performed on the Veteran's right ear.  The examiner should state whether the Veteran currently has right ear hearing loss.  

Specifically, the VA examiner should review the Veteran's private audiological testing charts (May 2008 and September 2008) and reconcile those findings with the July 2009 VA examination results. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC/RO should review all of the newly submitted evidence in the Veteran's claims file and readjudicate the Veteran's claims.  If a claim(s) is/are denied, the AMC/RO should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2011).



______________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


